DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-11, 13-14, 16, 19, 21-22, 24, 26-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations "at least a lower, first, screen deck and an upper, second, screen deck ".  This language does not properly establish antecedent basis for “the first screen deck” and “the second screen deck” limitations in the claims.  Applicant must carefully review all of the claims to ensure that all deck language has proper antecedent basis.
Further, the language “a lower, feed receiving, end that is proximal to a fluid retaining wall rear end of the -basket and a distal, higher, solids discharge end at the front of the basket”  (claim 1) is indefinite as “receiving, end” and “the –basket” provide improper antecedent basis.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11,13-14, 16, 19, 21-22, 24, 26-27 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 2010/0089652) in view of Bailey (US 2006/0144779) and legal precedent.
Burnett (fig. 1A, 13C-13E) teaches a shale shaker comprising:
 (re: certain elements of claim 1) a basket (B) having a front, solids discharge end and a rear, feed end spaced apart by opposed first and second sides (fig. 1A; para. 97); 
said basket including a stack of screen decks, each screen deck having a screening surface, with the screening surface of the screen decks spaced apart and superposed one above the other (Id.);
 wherein the stack of screen decks comprises at least a lower first screen deck (503) and an upper second screen deck (502) directly above the first screen deck (fig. 13C; 13D; para. 156-159), 
wherein the screening surfaces of each of the first and second screen decks have a lower, feed receiving end that is proximal to a fluid retaining wall rear end of the basket and a 
 wherein the feed receiving end of the second screen deck is further from the back of the basket than the feed receiving end of the first screen deck (Id.); 
wherein there is a cavity above the feed receiving end of the first screen deck, in direct fluid communication with the space between the screening surfaces of the first and second screen decks, and only receiving feed that has passed through the second screen deck (fig. 13C showing cavity forming a triangular shape near fluid retaining wall that extends above “extreme” end –i.e., end of screening surface on left--of second screen deck and that also extends in between first and second decks with para. 157 stating that “insert 530 also blocks fluid flow […] so that all the fluid flowing from the screen 502 flows to the screen 503”);
wherein the cavity extends to higher than the extreme end of the screening surface of the second screen deck, at the feed receiving end (Id.); and 
wherein, in normal use, there is no outlet for solids and liquid from the cavity other than to the screening surfaces of the first and second screen decks and the space between them (Id.), and  899496-vl/3314-55200Page 2 of 7U.S. Application No. 16/341,324 
Preliminary Amendment dated January 5, 2020 wherein the cavity is directly above the screening surface at the feed receiving end of the first screen deck and extends at least across the full width of the screening surface at the feed receiving end of the first screen deck (fig. 13C; 13E);
(re: claim 5)  wherein the cavity is defined by the feed receiving end of the lower first screen deck, the fluid retaining wall and a roof (fig. 13C with roof regarding as upper portion of triangle);  
(re: claim 8) wherein the vertical spacing between the screening surfaces of the first and second screen decks is constant along their length, from the rear of the basket towards the front of the basket (Id.);


Burnett as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claim 1)  and wherein the screening surfaces of the first and second screen decks are spaced apart, by a vertical spacing of from 20mm to 250mm, at the extreme end of the feed receiving end of the second screen deck;
(re: claim 2)  wherein the vertical spacing between screening surfaces of the first and second screen decks is from 20mm to 120mm;  
(re: claim 3)  wherein the cavity is of a vertical height of from 115% to 1000% of the vertical spacing between the screening surfaces of the first and second screen deck, measured at the extreme end of the screening surface of the second screen deck, at the feed receiving end;
(re: claim 4) wherein the cavity is of a vertical height of from 115% to 500% of the vertical spacing between the screening surfaces of the first and second screen deck, measured at the extreme end of the screening surface of the second screen deck, at the feed receiving end;  
(re: claim 6)  wherein the feed receiving end of the second screen deck is further from the back of the basket than the feed receiving end of the first screen deck by a horizontal displacement of from 25mm to 500mm;  
(re: claim 9) wherein the vertical spacing between the screening surfaces of the first and second screen decks converges, from the rear of the basket towards the front of the basket;  
(re: claim 10) wherein the vertical spacing between the screening surfaces of the first and second screen decks diverges, from the rear of the basket towards the front of the basket;

wherein the screening surface of the third screen deck has a lower, feed receiving, end that is proximal to the fluid retaining wall at the rear end of the basket and a distal, higher, solids discharge end at the front of the basket;
 wherein the feed receiving end of the third screen deck is further from the back of the basket than the feed receiving end of the second screen deck; and
 wherein there is a second cavity, above the feed receiving end of the second screen deck in direct fluid communication with the space between the screening surfaces of the second and third screen decks, and only receiving feed that has passed through the third screen deck; the second cavity extending to higher than the extreme end of the screening surface of the third screen deck, at the feed receiving end;
(re: claim 14) wherein the vertical spacing between the screening surfaces of the first and second screen decks and between the screening surfaces of the 899496-vI 3314 -12DOPage 4 of 7U.S. Application No. 16/341,324 Preliminary Amendment dated January 5, 2020second and third screen decks, at the extreme end of the respective feed receiving ends, is the same;
 (re: claim 16) wherein the vertical spacing between the screening surfaces of the second and third screen decks is constant along their length, from the rear of the basket towards the front of the basket; 
(re: claim 19) wherein the length of each of the second and third screen decks, from the front of the basket to the rear of the basket is the same;  
(re: claim 21) wherein the solids discharge end of each of the first, second and third screen decks, are one vertically above the other;

 (re: claim 24) wherein the second cavity is of a height of from 115% to 1000% of the vertical spacing between the screening surfaces of 899496-vl/3314-55200Page 5 of 7U.S. Application No. 16/341,324 Preliminary Amendment dated January 5, 2020 the second and third screen decks measured at the extreme end of the screening surface of the third screen deck, at the feed receiving end;
(re: claim 27) wherein the second cavity is defined by the feed receiving end of the second screen deck, the fluid retaining wall and a roof; 
(re: claim 29) wherein the feed receiving end of the third screen deck is further from the back of the basket than the feed receiving end of the second screen deck by a horizontal displacement of from 25mm to 500mm.
Here, it is noted that Burnett appears silent with regards to the vertical spacing within figure 13, but teaches that—in general—the system is designed to screen drilling mud and that screens may be spaced apart as claimed (para. 97-99 teaching that screen levels may by spaced-apart 6 to 8 inches—152 to 203 mm).  Bailey further teaches that such a system may be configured to operate in series with 3 screens and dual cavities to increase the screening capacity and that the various design parameters of the flow distribution system, such as the cavity, may be configured based on the desired flow profile for the type and amount of drilling mud to be screened (fig. 9-10; para. 8-10, 38-42).  Indeed, the claimed features related to the vertical spacing, cavity dimensions and relative proportions of the respective elements can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the screening arts as the type of material to be screened controls variations in the specific device dimensions and features as taught by Bailey above.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables 


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
March 9, 2021